                                                             Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 1 of 15 Page ID #:803



                                                                1   Arthur K. Cunningham, SBN 97506
                                                                    Arthur.Cunningham@LewisBrisbois.Com
                                                                2   James C. Packer, SBN 77675
                                                                    James.Packer@LewisBrisbois.Com
                                                                3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                    650 East Hospitality Lane, Suite 600
                                                                4   San Bernardino, California 92408
                                                                    (909) 387-1130 - Phone
                                                                5   (909) 387-1138 - Fax
                                                                6 Christopher D. Lockwood, SBN 110853
                                                                  christopher.lockwood@AriasLockwood.com
                                                                7 Arias & Lockwood, Attorneys at Law
                                                                  1881 S. Business Center Drive, Suite 9A
                                                                8 San Bernardino, California 92408
                                                                  (909) 890-0125 - Phone
                                                                9 (909) 890-0185 - Fax
                                                               10 Attorneys for Defendants Sergeant Ayala, Deputy Figueroa, Deputy Pearson,
                                                                  Deputy Lopez, Deputy Cordero, Deputy Llanos, Deputy Hinson, Deputy Caverley,
                                                               11 Deputy Rodarteo-Lugo, Deputy Miranda, Deputy Varoni, Deputy Maldonado,
                                                                  Deputy Kramer, Deputy Tarango, Deputy Steele, Deputy Bergert, Deputy Tesillo
                                                               12
                                                               13                         UNITED STATES DISTRICT COURT
                   1881 S. Business Center Drive, Suite 9A
                      San Bernardino, California 92408




                                                               14                        CENTRAL DISTRICT OF CALIFORNIA
ARIAS & LOCKWOOD




                                                               15   MARY H. GARCIA, individually and as )          CASE NO.: 5:18 CV 839 SJO (ASx)
                                                                    successor-in-interest to Estate of Phillip )
                                                               16   Soto Garcia, Jr. (Deceased); ANGELO )          ANSWER TO SECOND AMENDED
                                                                    GARCIA; and PHILLIP J. GARCIA,             )   COMPLAINT
                                                               17                                              )
                                                                                Plaintiffs,                    )   DEMAND FOR TRIAL BY JURY
                                                               18                                              )
                                                                          vs.                                  )
                                                               19                                              )
                                                                    SERGEANT AYALA et al,                      )
                                                               20                                              )
                                                                                Defendants.                    )
                                                               21                                              )
                                                                                                               )
                                                               22                                              )
                                                                                                               )
                                                               23                                              )
                                                                                                               )
                                                               24                                              )
                                                                                                               )
                                                               25                                              )
                                                                                                               )
                                                               26   _________________________________ )
                                                               27
                                                               28


                                                                                                               1              Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 2 of 15 Page ID #:804



   1           Defendants Sergeant Ayala, Deputy Figueroa, Deputy Pearson, Deputy
   2   Lopez, Deputy Cordero, Deputy Llanos, Deputy Hinson, Deputy Caverley, Deputy
   3   Rodarteo-Lugo, Deputy Miranda, Deputy Varoni, Deputy Maldonado, Deputy
   4   Kramer, Deputy Tarango, Deputy Steele, Deputy Bergert, and Deputy Tesillo
   5   answer the second amended complaint as follows:
   6
   7   Preliminary statement
   8           1. The allegations are denied.
   9           2. The allegations are denied.
  10   Jurisdiction
  11           3. Federal jurisdiction is admitted.
  12   Venue
  13           4. The allegation of “unlawful acts and practices” is denied. Venue is
  14   admitted.
  15   Claims requirement
  16           5. It is admitted that plaintiffs filed a claim for damages.
  17   Successor in interest affidavit
  18           6. It is admitted that plaintiff Mary Garcia filed a successor in interest
  19   affidavit.
  20           7. The allegations are denied for lack of information and belief.
  21   Parties
  22           8. The allegations are denied for lack of information and belief.
  23           9. The allegations are denied for lack of information and belief.
  24           10. The allegations are denied for lack of information and belief.
  25           11. The allegations are denied for lack of information and belief.
  26           12. The allegations are admitted.
  27           13. It is admitted that at the time of his contacts with decedent, Sergeant
  28   Ayala was employed as a correctional sergeant for the County of Riverside and had

                                                      1             Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 3 of 15 Page ID #:805



   1   the duties of a sergeant. The remaining allegations are denied.
   2         14. It is admitted that at the time of his contacts with decedent, Deputy
   3   Figuroa was employed as a deputy sheriff for the County of Riverside and had the
   4   duties of a correctional deputy. It is admitted that he used some reasonable force
   5   concerning decedent in response to decedent’s actions. The remaining allegations
   6   are denied.
   7         15. It is admitted that at the time of his contacts with decedent, Deputy
   8   Pearson was employed as a deputy sheriff for the County of Riverside and had the
   9   duties of a correctional deputy. It is admitted that he used some reasonable force
  10   concerning decedent in response to decedent’s actions. The remaining allegations
  11   are denied.
  12         16. It is admitted that at the time of his contacts with decedent, Deputy
  13   Lopez was employed as a deputy sheriff for the County of Riverside and had the
  14   duties of a correctional deputy. It is admitted that he used some reasonable force
  15   concerning decedent in response to decedent’s actions. The remaining allegations
  16   are denied.
  17         17. It is admitted that at the time of his contacts with decedent, Deputy
  18   Cordero was employed as a deputy sheriff for the County of Riverside and had the
  19   duties of a correctional deputy. It is admitted that he used some reasonable force
  20   concerning decedent in response to decedent’s actions. The remaining allegations
  21   are denied.
  22         18. It is admitted that at the time of his contacts with decedent, Deputy
  23   Llanos was employed as a deputy sheriff for the County of Riverside and had the
  24   duties of a correctional deputy. It is admitted that he used some reasonable force
  25   concerning decedent in response to decedent’s actions. The remaining allegations
  26   are denied.
  27         19. It is admitted that at the time of his contacts with decedent, Deputy
  28   Hinson was employed as a deputy sheriff for the County of Riverside and had the

                                                 2               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 4 of 15 Page ID #:806



   1   duties of a correctional deputy. It is admitted that he used some reasonable force
   2   concerning decedent in response to decedent’s actions. The remaining allegations
   3   are denied.
   4         20. It is admitted that at the time of his contacts with decedent, Deputy
   5   Caverley was employed as a deputy sheriff for the County of Riverside and had the
   6   duties of a correctional deputy. It is admitted that he used some reasonable force
   7   concerning decedent in response to decedent’s actions. The remaining allegations
   8   are denied.
   9         21. It is admitted that at the time of his contacts with decedent, Deputy
  10   Rodarte-Lugo was employed as a deputy sheriff for the County of Riverside and
  11   had the duties of a correctional deputy. It is admitted that he used some reasonable
  12   force concerning decedent in response to decedent’s actions. The remaining
  13   allegations are denied.
  14         22. It is admitted that at the time of his contacts with decedent, Deputy
  15   Miranda was employed as a deputy sheriff for the County of Riverside and had the
  16   duties of a correctional deputy. It is admitted that he used some reasonable force
  17   concerning decedent in response to decedent’s actions. The remaining allegations
  18   are denied.
  19         23. It is admitted that at the time of his contacts with decedent, Deputy
  20   Varoni was employed as a deputy sheriff for the County of Riverside and had the
  21   duties of a correctional deputy. It is admitted that he used some reasonable force
  22   concerning decedent in response to decedent’s actions. The remaining allegations
  23   are denied.
  24         24. It is admitted that at the time of his contacts with decedent, Deputy
  25   Maldonado was employed as a deputy sheriff for the County of Riverside and had
  26   the duties of a correctional deputy. It is admitted that he used some reasonable
  27   force concerning decedent in response to decedent’s actions. The remaining
  28   allegations are denied.

                                                 3               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 5 of 15 Page ID #:807



   1         25. It is admitted that at the time of his contacts with decedent, Deputy
   2   Kramer was employed as a deputy sheriff for the County of Riverside and had the
   3   duties of a correctional deputy. It is admitted that he used some reasonable force
   4   concerning decedent in response to decedent’s actions. The remaining allegations
   5   are denied.
   6         26. It is admitted that at the time of his contacts with decedent, Deputy
   7   Tarango was employed as a deputy sheriff for the County of Riverside and had the
   8   duties of a correctional deputy. It is admitted that he used some reasonable force
   9   concerning decedent in response to decedent’s actions. The remaining allegations
  10   are denied.
  11         27. It is admitted that at the time of his contacts with decedent, Deputy
  12   Steele was employed as a deputy sheriff for the County of Riverside and had the
  13   duties of a correctional deputy. It is admitted that he used some reasonable force
  14   concerning decedent in response to decedent’s actions. The remaining allegations
  15   are denied.
  16         28. It is admitted that at the time of his contacts with decedent, Deputy
  17   Bergert was employed as a deputy sheriff for the County of Riverside and had the
  18   duties of a correctional deputy. It is admitted that he used some reasonable force
  19   concerning decedent in response to decedent’s actions. The remaining allegations
  20   are denied.
  21         29. It is admitted that at the time of his contacts with decedent, Deputy
  22   Tesillo was employed as a deputy sheriff for the County of Riverside and had the
  23   duties of a correctional deputy. It is admitted that he used some reasonable force
  24   concerning decedent in response to decedent’s actions. The remaining allegations
  25   are denied.
  26         30. Since the residences of peace officers are confidential and the residences
  27   are not relevant to any issue in this lawsuit, the allegations are denied to protect the
  28   safety of the deputies.

                                                   4               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 6 of 15 Page ID #:808



   1         31. The allegations are denied for lack of information and belief.
   2         32. The allegations are denied for lack of information and belief.
   3         33. The allegations are denied for lack of information and belief.
   4         34. The allegations are denied for lack of information and belief.
   5         35. The allegations concerning unidentified people are denied for lack of
   6   information and belief.
   7         36. The allegations concerning unidentified people are denied for lack of
   8   information and belief.
   9         37. The allegations concerning unidentified people are denied for lack of
  10   information and belief.
  11         38. The allegations concerning unidentified people are denied for lack of
  12   information and belief.
  13   Statement of facts
  14         39. This paragraph incorporates prior paragraphs by reference. The
  15   responses to those paragraphs are incorporated by reference.
  16         40. It is admitted the officers responded to a 911 call. It is denied that
  17   plaintiffs have accurately described the call.
  18         41. It is admitted that the officers talked to Susan Wentworth and James
  19   Wentworth. It is denied for lack of information and belief that plaintiffs have
  20   accurately described their conversations.
  21         42. It is admitted the officers went to decedent’s house. It is denied that
  22   plaintiffs have accurately described what occurred.
  23         43. The allegations are denied for lack of information and belief.
  24         44. The allegations are denied for lack of information and belief.
  25         45. The allegations are denied for lack of information and belief.
  26         46. It is admitted that the officers talked to Mary Garcia. It is denied for lack
  27   of information and belief that plaintiffs have accurately described their
  28   conversations.

                                                   5              Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 7 of 15 Page ID #:809



   1         47. The allegations are denied for lack of information and belief.
   2         48. The allegations are denied for lack of information and belief.
   3         49. It is admitted this is a partial summary of some of the medical records. It
   4   is denied it is a complete summary or that it is accurate.
   5         50. It is admitted decedent was discharged and was transported to a County
   6   jail. The remaining allegations are denied for lack of information and belief.
   7         51. The allegations are denied for lack of information and belief.
   8         52. The allegations are denied.
   9         53. It is admitted that as a reasonable response to decedent’s actions,
  10   pepperballs were fired. The remaining allegations are denied.
  11         54. The allegations are denied.
  12         55. The allegations are denied.
  13         56. It is admitted that as a reasonable response to decedent’s actions, a
  14   stinger grenade was used. The remaining allegations are denied.
  15         57. It is admitted that as a reasonable response to decedent’s actions, a
  16   stinger grenade was used. The remaining allegations are denied.
  17         58. The allegations are denied.
  18         59. It is admitted that deputies used reasonable force in response to
  19   decedent’s actions. The remaining allegations are denied.
  20         60. It is admitted that deputies used reasonable force in response to
  21   decedent’s actions. The remaining allegations are denied.
  22         61. It is admitted that deputies used reasonable force to secure decedent to a
  23   restraint chair in response to decedent’s actions. The remaining allegations are
  24   denied.
  25         62. It is admitted that deputies used reasonable force in response to
  26   decedent’s actions. The remaining allegations are denied.
  27         63. It is admitted that deputies used reasonable force in response to
  28   decedent’s actions. The remaining allegations are denied.

                                                  6                 Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 8 of 15 Page ID #:810



   1         64. It is admitted that deputies used reasonable force in response to
   2   decedent’s actions. The remaining allegations are denied.
   3         65. It is admitted that deputies used reasonable force in response to
   4   decedent’s actions. The remaining allegations are denied.
   5         66. It is admitted that deputies used reasonable force in response to
   6   decedent’s actions. The remaining allegations are denied.
   7         67. It is admitted that deputies used reasonable force in response to
   8   decedent’s actions. The remaining allegations are denied.
   9         68. It is admitted that deputies used reasonable force in response to
  10   decedent’s actions. The remaining allegations are denied.
  11         69. It is admitted that deputies used reasonable force in response to
  12   decedent’s actions. The remaining allegations are denied.
  13         70. It is admitted that deputies used reasonable force in response to
  14   decedent’s actions. The remaining allegations are denied.
  15         71. It is admitted that deputies used reasonable force in response to
  16   decedent’s actions. The remaining allegations are denied.
  17         72. The allegations are denied.
  18         73. It is admitted that deputies used reasonable force in response to
  19   decedent’s actions. The remaining allegations are denied.
  20         74. The allegations are denied.
  21         75. It is admitted that deputies used reasonable force in response to
  22   decedent’s actions. The remaining allegations are denied.
  23         76. The allegations are denied.
  24         77. The allegations are denied.
  25         78. The allegations are denied.
  26         79. It is admitted that decedent died and that an amended certificate of death
  27   was issued. The remaining allegations are denied.
  28         80. The allegations are denied.

                                                 7               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 9 of 15 Page ID #:811



   1         81. The allegations are denied.
   2         81. The allegations are denied.
   3         82. The allegations are denied.
   4         83. The allegations are denied.
   5         84. The allegations are denied.
   6         85. The allegations are denied.
   7         86. The allegations are denied.
   8         87. The allegations are denied. In addition, the court previously dismissed
   9   the claim based on the Americas with Disabilities Act.
  10         88. The allegations are denied.
  11         89. The allegations are denied.
  12         90. The allegations are denied.
  13         91. The allegations are denied for lack of information and belief.
  14         92. The allegations are denied for lack of information and belief. In
  15   addition, the court previously dismissed the claim based on the Americas with
  16   Disabilities Act.
  17         93. The allegations are denied for lack of information and belief.
  18         94. The allegations are denied for lack of information and belief.
  19         95. It is admitted that plaintiffs have quoted a few snippets of a response to a
  20   grand jury report. It is denied that the snippets were quoted in full or in context.
  21         96. It is admitted that the Gray case was filed and was settled. The
  22   remaining allegations are denied. In addition, all claims against the County of
  23   Riverside and the supervisor defendants were dismissed.
  24         97. It is admitted that the Gray case was filed and was settled. The
  25   remaining allegations are denied. In addition, all claims against the County of
  26   Riverside and the supervisor defendants were dismissed.
  27         98. It is admitted that the Gray case was filed and was settled. The
  28   remaining allegations are denied. In addition, all claims against the County of

                                                  8                Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 10 of 15 Page ID #:812



   1   Riverside and the supervisor defendants were dismissed.
   2         99. It is admitted that the Gray case was filed and was settled. The
   3   remaining allegations are denied. In addition, all claims against the County of
   4   Riverside and the supervisor defendants were dismissed.
   5         100. It is admitted that the Gray case was filed and was settled. The
   6   remaining allegations are denied. In addition, all claims against the County of
   7   Riverside and the supervisor defendants were dismissed.
   8         101. It is admitted that the Gray case was filed and was settled. The
   9   remaining allegations are denied. In addition, all claims against the County of
  10   Riverside and the supervisor defendants were dismissed.
  11         102. It is admitted that plaintiffs quoted a few snippets from policies. It is
  12   denied that plaintiffs quoted the full policies or quoted the snippets in context.
  13         103. It is admitted that plaintiffs summarized a few snippets from policies. It
  14   is denied that plaintiffs summarized the full policies or summarized the snippets in
  15   context.
  16         104. The allegations are denied.
  17         105. The allegations are denied.
  18   First claim
  19         106. This paragraph incorporates prior paragraphs by reference. The
  20   responses to those paragraphs are incorporated by reference.
  21         107. The allegations are denied.
  22         108. The allegations are denied.
  23         109. The allegations are denied.
  24         110. This paragraph alleges no facts. Any intended factual allegations are
  25   denied.
  26         111. The allegations are denied.
  27         112. It is denied that defendants acted under color of state law or in the
  28   course and scope of their employment “at all times.” It is admitted that during their

                                                  9                Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 11 of 15 Page ID #:813



   1   contact with decedent, defendants acted under color of state law and in the course
   2   and scope of their employment.
   3         113. The allegations are denied.
   4         114. The allegations are denied.
   5         115. The allegations are denied.
   6         116. The allegations are denied.
   7         117. The allegations are denied.
   8         118. The allegations are denied.
   9         119. The allegations are denied.
  10         120. The allegations are denied.
  11         121. It is admitted that plaintiff Mary Garcia seeks the specified type of
  12   damages. It is denied that there is any factual basis for damages.
  13         122. The allegations are denied.
  14   Second claim
  15         123. This paragraph incorporates prior paragraphs by reference. The
  16   responses to those paragraphs are incorporated by reference.
  17         124. The allegations are denied.
  18         125. The allegations are denied.
  19         126. The allegations are denied.
  20         127. The allegations are denied.
  21         128. The allegations are denied.
  22         129. The allegations are denied.
  23   Third claim
  24         130. This paragraph incorporates prior paragraphs by reference. The
  25   responses to those paragraphs are incorporated by reference.
  26         131. The allegations are denied.
  27         132. The allegations are denied.
  28         133. The allegations are denied.

                                                10               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 12 of 15 Page ID #:814



   1         134. The allegations are denied.
   2         135. The allegations are denied.
   3         136. The allegations are denied.
   4         137. The allegations are denied.
   5         138. The allegations are denied.
   6   Fourth claim
   7         139. This paragraph incorporates prior paragraphs by reference. The
   8   responses to those paragraphs are incorporated by reference.
   9         140. The allegations are denied.
  10         141. The allegations are denied.
  11         142. The allegations are denied for lack of information and belief.
  12         143. The allegations are denied.
  13         144. The allegations are denied.
  14         145. The allegations are denied.
  15         146. The allegations are denied.
  16         147. The allegations are denied.
  17         148. The allegations are denied for lack of information and belief.
  18         149. The allegations are denied.
  19         150. The allegations are denied.
  20         151. The allegations are denied.
  21         152. The allegations are denied for lack of information and belief.
  22         153. It is unknown what plaintiffs contend is the “relevant period” and the
  23   allegations are therefore denied for lack of information and belief. It is admitted
  24   that during their contacts with decedent, defendants were acting in the course and
  25   scope of their employment for the County of Riverside.
  26         154. The allegations are denied.
  27         155. The allegations are denied.
  28         156. The allegations are denied.

                                                 11               Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 13 of 15 Page ID #:815



   1   Fifth claim
   2         157. This paragraph incorporates prior paragraphs by reference. The
   3   responses to those paragraphs are incorporated by reference.
   4         158. This paragraph alleges no facts. Any intended factual allegations are
   5   denied.
   6         159. This paragraph alleges no facts. Any intended factual allegations are
   7   denied.
   8         160. The allegations are denied.
   9         161. The allegations are denied.
  10         162. The allegations are denied.
  11   Sixth claim
  12         163. This paragraph incorporates prior paragraphs by reference. The
  13   responses to those paragraphs are incorporated by reference.
  14         164. The allegations are denied.
  15         165. The allegations are denied.
  16         166. The allegations are denied.
  17         167. The allegations are denied.
  18         168. The allegations are denied.
  19         169. The allegations are denied.
  20         170. The allegations are denied.
  21         171. The allegations are denied.
  22   Seventh claim
  23         172. This paragraph incorporates prior paragraphs by reference. The
  24   responses to those paragraphs are incorporated by reference.
  25         173. All claims against the City defendants were dismissed. The allegations
  26   are denied.
  27         174. All claims against the City defendants were dismissed. The allegations
  28   are denied.

                                                12              Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 14 of 15 Page ID #:816



   1         175. All claims against the City defendants were dismissed. The allegations
   2   are denied for lack of information and belief.
   3         176. All claims against the City defendants were dismissed. The allegations
   4   are denied for lack of information and belief.
   5         177. All claims against the City defendants were dismissed. The allegations
   6   are denied for lack of information and belief.
   7         178. All claims against the City defendants were dismissed. The allegations
   8   are denied for lack of information and belief.
   9         179. All claims against the City defendants were dismissed. The allegations
  10   are denied for lack of information and belief.
  11         180. All claims against the City defendants were dismissed. The allegations
  12   are denied for lack of information and belief.
  13         181. All claims against the City defendants were dismissed. The allegations
  14   are denied for lack of information and belief.
  15         182. All claims against the City defendants were dismissed. The allegations
  16   are denied for lack of information and belief.
  17
  18                                         DEFENSES
  19         Defendants contend several of the following are part of plaintiffs’ burden of
  20   proof rather than affirmative defenses on which defendants have the burden of
  21   proof, but assert them out of caution.
  22         1. Plaintiffs failed to allege facts to constitute a claim for relief.
  23         2. Any force used by defendants was reasonable under all of the relevant
  24   circumstances.
  25         3. Defendants are entitled to qualified immunity from suit.
  26         4. Defendants are entitled to an offset for any money paid by the City
  27   defendants in settlement.
  28   ///

                                                  13                Answer to second amended complaint
Case 5:18-cv-00839-SJO-AS Document 82 Filed 01/16/19 Page 15 of 15 Page ID #:817



   1   DATED: January 16, 2019             ARIAS & LOCKWOOD
   2
   3                                                    /s/
                                           Christopher D. Lockwood
   4                                       Attorneys for defendants Sergeant Ayala,
                                           Deputy Figueroa, Deputy Pearson, Deputy
   5                                       Lopez, Deputy Cordero, Deputy Llanos,
                                           Deputy Hinson, Deputy Caverley, Deputy
   6                                       Rodarteo-Lugo, Deputy Miranda, Deputy
                                           Varoni, Deputy Maldonado, Deputy Kramer,
   7                                       Deputy Tarango, Deputy Steele, Deputy
                                           Bergert, Deputy Tesillo
   8
   9
  10                        DEMAND FOR TRIAL BY JURY
  11        Defendants demand trial by jury.
  12   DATED: January 16, 2019             ARIAS & LOCKWOOD
  13
  14                                                    /s/
                                           Christopher D. Lockwood
  15                                       Attorneys for defendants Sergeant Ayala,
                                           Deputy Figueroa, Deputy Pearson, Deputy
  16                                       Lopez, Deputy Cordero, Deputy Llanos,
                                           Deputy Hinson, Deputy Caverley, Deputy
  17                                       Rodarteo-Lugo, Deputy Miranda, Deputy
                                           Varoni, Deputy Maldonado, Deputy Kramer,
  18                                       Deputy Tarango, Deputy Steele, Deputy
                                           Bergert, Deputy Tesillo
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               14          Answer to second amended complaint
